Appellant was convicted in the Criminal District Court of Williamson County of an assault with a prohibited weapon, and his punishment fixed at confinement in the penitentiary for a term of five years.
One Burleson was a salesman, traveling in a car, and in the early part of 1923 made his headquarters for a while at the home of Mrs. Campbell in Williamson County, while he worked adjacent territory. Sometime in January or February a man named Davis came to Mrs. Campbell's and handed Burleson an envelope containing a sheet of paper headed "Georgetown Klan No. 178." In the lower righthand corner of the sheet was a seal around which were the words "Ku Klux Klan." Burleson seems to have paid no attention to the matter. Some weeks afterward, in company with Mrs. Campbell and a Mr. and Mrs. Jones, Burleson was out riding one Sunday afternoon in his car. They were on a public highway. Two cars were in the road ahead of them driving slow. Burleson in his car passed one of said other cars. It was about 6:30 p. m. but the sun was still up. The car in front of Burleson stopped and the one just behind drew up beside his and the men therein told him to stop, which he did. The curtains of both said other cars were up. It was not a rainy day. A number of men got out of the car with pistols in their hands and told Burleson to get out of his car. He asked them what was the idea and they began pulling him out, cursing him and beating him with their pistols. Some one said "Knock him in the head." Burleson testified that appellant was one of those men, that he had a pistol in his hand and struck him, Burleson, with it, but how many blows witness did not know. Still beating him, the men pulled him out of his car and shoved him into one of theirs and put a sack over his head and a rope around one arm. They all got into their cars, those men near him holding pistols in their hands as they drove away. They asked him if he got the notice and what about those twenty-one Ku Klux he was going to kill, etc., etc. When he would start to say anything they would curse him, call him a s_n of a b____ and tell him to shut up or they would *Page 323 
knock out his brains. They drove some distance, came to a bridge and some of the party suggested that they stop on the bridge, and they began to get out of their cars, but some one said something about a car and they all jumped back in their cars and renewed their drive. When they finally stopped they took Burleson out of the car, locked a chain around his neck, threatened to castrate him, then led him to a thorn tree, up to which they pulled him by means of the chain, tied his arms behind him, unfastened his trousers, dropped them down, tore his underclothes off of him, took a strap of leather about three inches wide and one by one proceeded to whip him with the strap, one man holding a pistol in his hand and telling Burleson that he would knock him in the head if he hollered. The names they called him are unrepeatable. While whipping him they asked him if he stayed at Mrs. Campbell's after getting the notice, who bought his car for him, etc. He told them that she did not buy it. They beat him harder and harder until he was compelled to answer all their questions in the affirmative, to the effect that she bought the car and that he had been intimate with her, etc., etc. Finally they examined his body and said he was in pretty good shape. Witness said every time they struck him with the strap blood would spurt and that from his knees to above his waist was raw as beef steak. When they quit beating him they put him in the truck, brought him to the town of Taylor, took him to the city hall square, locked the chain which was around his neck to a tree, took the sack off his head, poured a bucket of creosote or tar over his head and left him.
These facts were not denied, appellant relying for his defense upon an alibi. A recital of such facts would seem to sufficiently answer those complaints appearing in appellant's behalf directed at the fact of a verdict returned in fifteen to twenty-five minutes, and the assessment of the maximum penalty of five years.
A motion to quash the indictment was based on alleged presence of the district attorney when the grand jury was discussing the propriety of finding this bill of indictment. The matters in this case are of much public interest and we have taken pains to carefully and fairly sift the facts and authorities relied on by appellant's distinguished counsel in support of their various contentions. Art. 426 of our C. C. P. forbids the presence of the State's attorney while the grand jury are voting on a bill, or while they are discussing the propriety of finding a bill, but Art. 428 of said C. C. P. expressly authorizes the grand jury to *Page 324 
seek the advice of the State's attorney in any matter affecting the proper discharge of their duties, or any matter of law about which they require advice. We find nothing in the testimony adduced in support of appellant's motion to quash the indictment supporting the conclusion that either the grand jury, or the State's attorney, transgressed the bounds of their respective rights and duties in matters pertaining to the finding of this indictment.
Appellant's bill of exceptions No. 2 complains of the refusal of a change of venue. The testimony heard in support of this motion occupies a large part of the transcript. The editors of most, if not all, of the papers of Williamson County, were used as witnesses and copies of various issues of their papers carrying accounts of the investigation and occurrences connected with this case were introduced. Other witnesses were also heard. We have read the testimony of each of these, as well as the statements printed in the papers, and have considered same as fairly as we can together with all the testimony heard by the court on the question of changing the venue, and are not of opinion that there was any error in the action taken in refusing the application. In our opinion the statements made in the papers were conservative and not inflammatory and appear to reflect an effort to acquaint the public with the facts and not with highly colored accounts of the transaction. None of the testimony seems to bring the case within the rules requiring a change of venue. We think that instead of showing such prejudice to exist in the minds of the people of Williamson County, or the presence of such combination as might endanger the rights of this appellant in getting a fair trial, that the opposite is made to appear. Because a given matter, necessarily two sided, and possibly many sided, has been presented by the press and discussed by the people, does not necessarily produce prejudgment. If it did, then men who read and talk with their neighbors and who might be regarded as informed and intelligent men, would be cut off from jury service. Practically none of the witnesses heard by the court expressed it as their belief that appellant could not get a fair trial in the county, and none of them set forth knowledge of such general expression of opinion or discussion of the case or disclosed such condition or sentiment in the minds of the people as to support appellant's contentions in this regard.
By several bills of exception appellant complains that the state was not required to elect between acts and transactions. *Page 325 
The indictment herein charges that appellant while then and there unlawfully carrying on and about his person a certain pistol, with said pistol did unlawfully and wilfully make an assault upon one Burleson. In our opinion the assault was a continuous transaction without change, let or break in the apparent continuity of purpose and execution from the time it began when Burleson was pulled out of the car, until it ended when he was locked to the tree in Taylor and the bucket of creosote or tar poured over his head, and the words and acts of appellant and each and all of his co-actors in said transaction in its entirety were admissible on this trial as well as the testimony of those who found Burleson chained to the tree and narrated his condition and situation. A burglar who murders, rapes or steals while inside the burglarized house, cannot chop the transaction off when the entry into the building is proved. A murderer who kills a watchman, may not compel the stoppage of proof before the theft, rape, arson, etc., subsequent and connected, are narrated.
We think it proper for the state to show the act of Davis in handing to Burleson the letter referred to some weeks before the commission of the assault. It was referred to by parties engaged in the transaction. It thus became a pertinent circumstance supporting the proposition of full understanding and agreement and a conspiracy on the part of those engaged in this entire matter.
By a special charge appellant sought to have the jury told that evidence of the fact that he was a member of the Ku Klux Klan could not be considered for any purpose other than as affecting the credibility of witnesses who were shown to be members of that order. We think such charge properly refused. For aught shown in the bill complaining of such refusal, the fact of appellant's said membership may have been most material to other issues in the case. The notice received by Burleson was on Klan stationery. Burleson was chided for a threat to kill 21 klansmen. In this connection we state with reference to many bills of exception taken to questions asked various witnesses as to whether they or other defense witnesses were members of said secret order, that in our view of the facts of this case and of the testimony of several of the witnesses as to the substance of the oath supposed to have been taken by members of said order, and of the circumstances surrounding the entire transaction, that said questions were proper and that none of said bills show *Page 326 
any error. It was shown in the development of the case that while the grand jury, within the scope of its authority, was investigating this affair, parties apparently having knowledge appeared before said body and refused to answer questions concerning their membership in said organization and were committed to jail for contempt and remained there for a considerable length of time. As affecting the question of the conspiracy and the reason for the acting together of appellant and the other parties composing the mob with him, we think it proper to probe into the matter of their affiliation and connection with each other in this or any other pertinent manner.
In this connection we further observe that in our opinion no error was committed by the learned trial judge in charging the jury on the law of principals. There were two cars full of men who carried out and apparently planned an agreement to commit this entire assault upon Burleson. The act of each man was the act of all. The act of the man who held the pistol on Burleson while he was being whipped, and of those who held pistols on him while he was being carried in the car, and of those men who beat him over the head with pistols and who continued their assault until they left him on the square at Taylor, were, each and all of them in law as we view it, the acts of this appellant, and the jury had the entire right to consider each and every act of each member of the party in determining appellant's guilt and in fixing the penalty to the crime.
By eighteen bills of exception appellant presents complaints of the charge of the court. Each of these has received our attention but in none of them do we find any error. Some were to giving the ordinary definition or definitions of assault; some to that part of the charge wherein the court told the jury that in order to convict appellant the State must prove beyond a reasonable doubt that a pistol was being unlawfully carried by him at the time of the alleged assault. Others were to the submission of the law of principals; still others to the court telling the jury that no issue submitted to them could be decided by lot, and other exceptions were leveled at the charge for telling the jury that appellant's guilt must be decided solely upon the law submitted and the evidence heard. Also to the failure of the court to submit the law of aggravated assault. We have found nothing in any of these bills of exception *Page 327 
whose lengthy discussion or quotation would be of any benefit.
By bill of exceptions No. 31 appellant complains of the fact that his challenge for cause to talesman Edens was overruled and he was compelled to exhaust a peremptory challenge upon him. Mr. Edens was a man of mature years who said he had read a Williamson county paper and had heard the case discussed and had an opinion formed from newspaper reading and neighborhood discussion, but that same was not a fixed opinion. He averred his readiness and willingness to lay aside such opinion and try the case solely under the law and facts. He further averred that whether appellant was or was not a klansman would have no weight with him. We see no abuse of the court's primary right and power to pass on the acceptability of this juror. McKinney v. State, 31 Tex.Crim. Rep.; Ashton v. State, 31 Tex. Crim. 479; Ellison v. State, 12 Tex.Crim. App. 557; Livar v. State, 26 Tex.Crim. App. 115. The bills of exception complaining of the court's refusal to sustain challenge for cause to jurors Price and Carter are based on much the same facts as the bill directed at Mr. Edens.
There are several bills of exception complaining of the fact that appellant's counsel were not permitted to ask said jurors who expressed themselves as having formed some kind of opinion, as to whether such opinion was unfavorable to appellant or not. We think it not proper to ask a witness who says that he has an opinion that would or might influence his action if taken as a juror, as to which side of the case said opinion favors.
There was a question propounded to the witness Burleson touching his relationship to other members of the Burleson family. In a case in which the facts seem so ample to support the conclusion of the jury we would not be inclined to hold the action of the trial court in permitting such evidence, as of such serious nature as to call for a reversal of the case, but see no reason why such testimony should be permitted.
We perceive no error in permitting the testimony of the physicians who examined Mr. Burleson and who testified to the condition of his body, nor to the admission of the testimony of the use of a saw to get the chain from his neck. Proof of testimony showing that Olen Gossett, one of the parties identified as being in the cars at the time and place of the assault, owned a truck and that the truck was seen on *Page 328 
the road and in the neighborhood of the assault on the day thereof, would seem to us to be admissible in view of the fact that a truck was at the scene of the assault and was used to convey Burleson to Taylor, after he was whipped.
In his argument to the jury the district attorney referred to the fact that he had heard rumors of a ringer and that he did not believe there was any ringer on this jury. This remark was excepted to and the court instructed the jury not to consider same, and the district attorney further stated, in substance, that he did not believe there was any man on the jury who was not honest, but if there was anyone who had his head set and was not open to reason, that his fellowmen could tell when they got into the jury room. Appellant insists that this argument was hurtful to his cause and that for it the case should be reversed. To so conclude necessitates placing upon the words of the district attorney the opposite inference from that which would most readily follow from the language used. We have examined the authorities cited at length by counsel in their able brief but find none holding that language of this character would be just cause for reversal, and this is especially so when the matter deemed hurtful is promptly checked and the court instructs the jury not to let such language affect their verdict. We regret that we cannot agree with counsel in their lengthy contention that for this remark of the district attorney the case should be reversed.
There are other bills of exception complaining of various matters each of which has been read by us but are not deemed of erroneous character. Appellant complains that one of the jurors who sat in the trial of the case was disqualified because of a prejudgement of the case, and the trial judge heard evidence pro and con on this issue. Appellant produced two witnesses who testified that they heard said juror make statements, which they set forth, which indicated that he had formed an opinion. Upon cross-examination each of these witnesses admitted no names were called and that other matters could have been under discussion and that the expressions used by the jurors might have had reference to other matters. The juror in question testified positively that he had made no such expression, and a third party who was present at the time corroborated said juror in the fact that he had not said what was attributed to him by the appellant's witnesses. Other testimony was adduced showing *Page 329 
the high standing and good character of said juror. We do not think the action of the trial court in refusing a new trial after hearing the testimony, any abuse of his discretion.
The transcript in this case contains over 600 pages, and the bills of exception are very lengthy and numerous. The various statements of fact contain nearly 400 pages and we have gone through all of these in an earnest effort to solve the questions raised both on the facts and under the law, as best we can. We do not believe any reversible error was committed in the trial of the case, and the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.